Citation Nr: 1236251	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected lumbar strain, rated as noncompensably disabling from November 1, 2006, and as 20 percent disabling from November 10, 2010.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran had active military service from May 1994 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and July 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

By way of history, the instant matters were previously before the Board in March 2009 and September 2011.  In its March 2009 decision, the Board determined that the reduction of a 10 percent rating to a noncompensable rating for lumbar strain was proper and remanded the issue of entitlement to a compensable rating for service-connected lumbar strain since November 1, 2006, for the Veteran to be scheduled for a VA examination to specifically ascertain whether there are orthopedic or neurologic manifestations of her lumbar spine disability.  (The Board notes that in a May 2011 decision, the Appeals Management Center (AMC) increased the Veteran's service-connected lumbar strain evaluation to 20 percent effective from November 10, 2010.)  

On remand from the Board, the Veteran was afforded a VA examination in September 2010.  At that time, she reported low back pain, with pain radiating down her legs and incontinence.  The examiner recorded an impression of neural foraminal stenosis, right L5-S1, with potential for nerve root impingement and discogenic changes at L5-S1.  The examiner also indicated that the Veteran's incontinence resulted from pudendal nerve involvement, as that nerve is responsible for contraction of the pelvic floor musculature.  Thereafter, in April 2011, the Veteran was afforded a genitourinary (GU) examination.  The examiner recorded the Veteran's complaints of sciatic nerve pain and noted a lengthy history of urinary frequency.  The examiner indicated that the Veteran had had three vaginal deliveries and diagnosed frequency and nocturia, secondary to overactive bladder, not related to the Veteran's back pain or any damage to the pudendal nerve, and stress urinary incontinence, type 2, related to childbirth.

In its September 2011 remand, the Board found that the examinations failed to fully comply with the Board's March 2009 directives.  Specifically, the Board determined that the September 2010 examiner failed to address the Veteran's specific complaints of radiating pain and did not undertake any testing to determine whether in fact the Veteran's back disability actually resulted in neurological manifestations.  The Board further noted that although the GU examiner indicated that the Veteran's pudendal nerve was not involved in her incontinence, which opinion was reviewed by and concurred in by a reviewing physician, the basis of that opinion was unclear from the examination report.  Accordingly, the Board remanded the matter to ensure full compliance with the terms of its earlier remand.  The Board instructed that the Veteran was to be scheduled for another VA examination and the examiner was directed to identify any orthopedic and neurological symptoms related to the Veteran's service-connected lumbar strain disability and to specifically address whether there was involvement of the sciatic and pudendal nerves and discuss whether the Veteran's back disability resulted in radiating leg pain as complained of by the Veteran.

The Veteran was afforded a VA examination of the thoracolumbar spine in December 2011.  Notably, however, the examiner failed to perform straight leg raising tests and did indicate whether the Veteran had radicular pain.  Curiously, despite the fact that the examiner did not undertake any testing to determine whether in fact the Veteran's back disability actually resulted in neurological manifestations or discuss the Veteran's complaints of radicular pain, the examiner did check the box indicating that the Veteran did not "have any other signs or symptoms of radiculopathy."  Further, the examiner failed to identify whether the Veteran had any other neurological abnormalities related to her back disability, such as bowel or bladder problems, and did not specifically address whether there was involvement of the sciatic and pudendal nerves.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with a final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).

In the instant case, the Board finds that the issue of entitlement to an increased evaluation for the Veteran's service-connected lumbar strain must be remanded for the Veteran to be afforded an adequate VA examination in connection with her claim and to ensure compliance with the terms of the Board's prior remands.  Specifically, the Veteran must be afforded a VA examination that determines, through appropriate testing, whether her back disability results in neurological manifestations.  The examination must also address whether there is involvement of the sciatic and pudendal nerves and discuss whether the Veteran's back disability results in radiating leg pain, as complained of by the Veteran.

The Board also finds that the issue of entitlement to TDIU must be remanded for an adequate opinion and to ensure compliance with the terms of the Board's prior remands.  Stegall, supra; see Friscia v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work).  In this regard, the Board notes that in its September 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to afford the Veteran an examination for the purpose of obtaining a definite opinion as to whether the Veteran's service-connected disabilities rendered her unable to secure or follow substantially gainful employment consistent with her education and occupational experience.  

In December 2011, the Veteran was afforded a VA general medical examination.  As to the issue of unemployability, the examiner noted the Veteran's functional impairments due to her service-connected lumbar spine disability, bilateral hallux valgus, cardiomegaly, and hypertension and opined that the Veteran could engage in sedentary work if able to stand/sit for comfort.  Notably, however, when opining as to employability, the examiner failed to consider the impact of the Veteran's service-connected depression on her employability and also does not appear to have considered the impact of her headaches, which are service connected as part of her hypertension.  Indeed, when asked on the Disability Benefits Questionnaire whether there was a psychiatric condition, the examiner checked the box indicating that there was not.  Furthermore, the examination report contains no discussion of the Veteran's educational background or prior work experience.  

As the Board's September 2011 remand specifically instructed the VA examiner to take a detailed history regarding the Veteran's employment and educational experiences, provide findings that take into account all functional impairments due to the Veteran's service-connected cardiomegaly, depression, hypertension with headaches, lumbar strain, bilateral hallux valgus, tinnitus, and eczema, and opine as to whether the Veteran's service-connected disabilities combine to render her unable to secure or follow substantially gainful employment consistent with her education and occupational experience, the Board finds that the December 2011 VA examiner's opinion is not compliant with the terms of the September 2011 remand, and another remand is therefore necessary.  See Stegall, supra.

Lastly, the Board notes that an October 2011 VA treatment note indicates that the Veteran had applied for disability benefits from the Social Security Administration (SSA).  The Board notes that once VA is put on notice that the Veteran has applied for SSA benefits, VA has a duty to obtain the records associated with that decision. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran receives treatment at the Charleston, South Carolina, VA Medical Center (VAMC).  A query should be made to that facility for any records of treatment of the Veteran since December 2011.  (A review of the Virtual VA paperless claims processing system reveals that the Veteran's VA treatment records from the Charleston VAMC dated through December 2011 have been associated with the Veteran's paperless claims folder.)

2.  Any medical or other records relied upon by the SSA in deciding a claim for disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records from Federal facilities must be followed. All records and/or responses received must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After the development ordered in paragraphs 1and 2 above has been completed, the Veteran should be afforded a VA examination to determine the current severity of her service-connected lumbar strain.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect her appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  (The VA examiner must also review the VA treatment records contained in the Veteran's paperless claims folder prior to providing the requested opinion.).  All necessary tests to determine whether in fact the Veteran's back disability actually results in neurological manifestations must be undertaken.  The results of any testing must also be included in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  The examiner must specifically address whether there is involvement of the sciatic and/or pudendal nerves.  The examiner must also discuss whether the Veteran's back disability results in radiating leg pain, as complained of by the Veteran.

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected strain is manifested by weakened movement, excess fatigability, incoordination, or pain.  Functional losses due to such problems should be equated to additional range-of-motion lost (beyond what is shown clinically).  

An examination should also be conducted with regard to the issue of entitlement to TDIU.  The examiner must take a detailed history regarding the Veteran's employment and education and vocational attainment.  The examiner should again review the Veteran's claims folder, including a copy of this remand, and provide a definite opinion as to whether the Veteran's service-connected (1)  cardiomegaly, (2) depression, (3) hypertension with headaches, (4) lumbar strain, (5) bilateral hallux valgus, (6) tinnitus, and (7) eczema combine to make her unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  

If the VA examiner determines that he/she cannot provide the requested opinion because he/she is not qualified to do so, the matter should be referred to another examiner qualified to make such an assessment.  The entire claims file should be reviewed and the questions regarding employability noted above should be addressed.  

A complete rationale for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth in detail and explained in the context of the record.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).  

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


